          Case 1:17-cr-00421-RA Document 47 Filed 11/07/18 Page 1 of 9
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 11 / 7 /If


 UNITED STATES OF AMERICA,

                       V.                                      No. 17-CR-421 (RA)

 SADDAM MOHAMED RAISHANI also                                         ORDER
 known as ADAM RAISHANI,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

        Trial in this case is scheduled to begin on December 3, 2018. The Government, with

consent of Defendant, has moved this Court to implement security measures designed to protect

from disclosure the true identities of a confidential source and an undercover employee expected

to testify at trial. Specifically, the Government requests that the courtroom remain closed to

members of the public, subject to certain exceptions, during these individuals' testimony. The

Government has provided a proposed order, attached hereto, which is currently under the Court's

consideration.

       The public has a qualified First Amendment right to attend criminal trials. See United States

v. Alcantara, 396 F.3d 189, 194 (2d Cir. 2005). In order to close a proceeding to which a right of

access attaches, the Court must provide notice to the public, so as to ensure a meaningful

opportunity for comment from persons other than the litigants. Id. at 199. Accordingly, before

deciding this motion, the Court wishes to afford members of the public an opportunity to comment

on and/or object to the Government's proposed order.
            Case 1:17-cr-00421-RA Document 47 Filed 11/07/18 Page 2 of 9



         The Court will entertain any such comments or objections at a public hearing scheduled

for Friday, November 16, 2018, at 2:00 p.m. in Courtroom 1506 of the Thurgood Marshall

Courthouse, 40 Centre Street, New York, New York.

SO ORDERED.

Dated:      November 7, 2018
            New York, New York

                                                Ronnie Abrams
                                                United States District Judge




                                               2
        Case 1:17-cr-00421-RA Document 47 Filed 11/07/18 Page 3 of 9
          Case 1:17-cr-00421-RA Document 41 Filed 10/12/18 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                -v.-                         Sl 17 Cr. 421 (RA)

 ADAM RAISHANI,                              FILED IN CAMERA AND UNDER SEAL
   a/k/a "Saddam Mohamed Raishani,"          WITH THE CLASSIFIED INFORMATION
                                             SECURITY OFFICER OR DESIGNEE
                               Defendant.




         •    The Government's in Camera Sealed Motion for Protective Measures
             Pursuant to Section 6 of the Classified Information Procedures Act




                                                  GEOFFREY S. BERMAN
                                                  United States Attorney for the
                                                  Southern District of New York
                                                  One Saint Andrew's Plaza
                                                  New York, New York 10007

Sidhardha Kamaraju
Jane Kim
George D. Turner
Assistant United States Attorneys
   Of Counsel
       Case 1:17-cr-00421-RA Document 47 Filed 11/07/18 Page 4 of 9
        Case 1:17-cr-00421-RA Document 41-1 Filed 10/12/18 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      -       -   -   X


UNITED STATES OF AMERICA
                                                            ORDER
           - v. -
                                                           Sl 17 Cr. 421   (RA)
ADAM RAISHANI,
   a/k/a "Saddam Mohamed Raishani,"

                         Defendant.

                           -------x

            WHEREAS,   the Government filed a classified motion

pursuant to Section 6 of the Classified Information Procedures

Act,   18 U.S.C. app. 3 § 6 (the "Motion"), seeking the

implementation of certain protective measures in connection with

the anticipated testimony at trial of a Federal Bureau of

Investigation ("FBI")     confidential source             (the "CS"), a New York

City Police Department undercover officer ("UC-1"), and an FBI

undercover employee     ("UC-2"),   including the partial closure of

the courtroom during the testimony of the CS and UC-2;

            WHEREAS,   the fact of the filing of the classified

Motion seeking a limited courtroom closure was promptly

reflected on the public docket for this case;

            WHEREAS,   the Court has considered the submissions and

arguments advanced in connection with the Motion; and




                                          1
     Case 1:17-cr-00421-RA Document 47 Filed 11/07/18 Page 5 of 9
         Case 1:17-cr-00421-RA Document 41-1 Filed 10/12/18 Page 2 of 6




             WHEREAS, the defendant consents to the entry of this

Order;

             The Court hereby makes the following findings:

             1.    There is a substantial probability that requiring

the CS or UC-2 to testify in a fully public proceeding would

prejudice compelling interests of the Government, including:

(a) protecting the true identity and safety of the CS, UC-2, and

their families;     (b) preserving the integrity of other national

security investigations; and (c) maintaining law enforcement's

ability to deploy the CS and UC-2 effectively in an undercover

capacity;

             2.    There are no reasonable alternatives to partial

closure of the courtroom that can adequately protect the

compelling interests that would be prejudiced by requiring the

CS or UC-2 to testify in open court; and

             3.    The prejudice to the compelling interests

identified above overrides the qualified First Amendment right

of the public and the press to access the proceedings without

the limited restrictions implemented herein.

             Accordingly, pursuant to Waller v. Georgia, 467 U.S.

39 (1984), United States v. Doe,           63 F.3d 121 (2d Cir. 1995), and

United States v. Alcantara, 396 F.3d 189 (2d Cir. 2005), among

other authority,
                                       2
      Case 1:17-cr-00421-RA Document 47 Filed 11/07/18 Page 6 of 9
      Case 1:l7-cr-00421-RA Document 41-1 Filed 10/12/18 Page 3 of 6




             IT IS HEREBY ORDERED that:

             4.   During the testimony of the CS and UC-2, only the

Court, essential courtroom personnel, the defendant, the

defendant's counsel, the defendant's close family, and the

Government's trial team are permitted to be present in the

courtroom;

             5.   This partial closure of the courtroom shall be

tailored as follows:    (a) a live audio broadcast of the CS's and

UC-2's testimony shall be made available to the public at

another location in the courthouse; and (b) transcripts of the

CS's and UC-2's testimony shall be made publicly available as

soon as feasible after their testimony; and

             6.   The public docket shall be updated promptly to

reflect the disposition of the Motion seeking a partial

courtroom closure, including the fact that, during the testimony

of the CS and UC-2, the measures set forth in Paragraphs 4 and 5

above will be implemented.

             IT IS HEREBY FURTHER ORDERED that:

             7.   Public disclosure of the true identities of the

CS or UC-2 in connection with the trial of this matter is

prohibited;

             8.   The CS and UC-2 are permitted to testify under

pseudonyms instead of their true names;
                                    3
      Case 1:17-cr-00421-RA Document 47 Filed 11/07/18 Page 7 of 9
      Case 1:17-cr-00421-RA Document 41-1 Filed 10/12/18 Page 4 of 6




          9.    The CS and UC-2 are permitted to enter and exit

the courthouse and courtroom through non-public entrances on the

dates of their testimony, and the courthouse staff and U.S.

Marshals Service shall assist the Government to make the

necessary arrangements for the use of such non-public entrances

by the CS and UC-2;

          10.   Any videos, photographs, or other images of the

CS or UC-2 that are shown in open court, or otherwise made

available to the public, shall be altered to pixelate or

otherwise obscure their faces     (this measure shall not apply to

materials viewed only by the Court, essential courtroom

personnel, the jury, the defendant, his counsel and close

family, and the Government's trial team);

          11.   The use of all non-official recording and

photographic devices and methods, including sketching, is

prohibited during the CS's and UC-2's testimony;

          12.   The defense shall not elicit at trial, during

cross-examination of the CS or UC-2 or otherwise, personal

identifying information relating to the CS or UC-2;

          13.   The defense shall not elicit at trial, during

cross-examination of the CS, UC-1, UC-2, or otherwise,

information about the CS's, UC-l's, or UC-2's participation in



                                    4
     Case 1:17-cr-00421-RA Document 47 Filed 11/07/18 Page 8 of 9
      Case 1:17-cr-00421-RA Document 41-1 Filed 10/12/18 Page 5 of 6




other investigations or undercover activities unrelated to the

defendant;

             14.   The defense shall not elicit at trial, during

cross-examination of the CS, UC-1, UC-2, or otherwise,

information relating to operational aspects of the means and

methods used by law enforcement to record and capture the

defendant's communications, such as the installation, placement,

location, and concealment of recording devices, and the

technology used to capture the defendant's electronic

communications; and

             15.   The defense shall not elicit at trial, during

cross-examination of the CS or UC-2, or otherwise, information

relating to any classified training received by the CS or UC-2.

             The Court reserves for the defendant the right to seek

reconsideration of the rulings limiting the scope of cross-

examination set forth in Paragraphs 13 through 15 above.           Any




                                    5
         Case 1:17-cr-00421-RA Document 47 Filed 11/07/18 Page 9 of 9
         Case 1:17-cr-00421-RA Document 41-1 Filed 10/12/18 Page 6 of 6



such application must be made with as much advance notice to the

Court and the Government as possible, and upon a proper showing.

SO ORDERED.

Dated:       New York, New York
             --------
                            , 2018



                                           HONORABLE RONNIE ABRAMS
                                           United States District Judge
                                           Southern District of New York




                                       6
